 

 

Exhibit 10.01

 

OGE ENERGY CORP.

FORM OF RESTRICTED STOCK AGREEMENT

UNDER 2008 STOCK INCENTIVE PLAN

 

OGE Energy Corp. (the “Company”) hereby awards to (name) (the “Participant”) (#)
shares of Common Stock (the “Shares”) pursuant to the OGE Energy Corp. 2008
Stock Incentive Plan (the “Plan”), the definitions and provisions of which are
incorporated herein by reference.

 

The specific terms and conditions of the award are set forth hereinafter.

 

 

1.

Restrictions on Transfer and Restriction Periods.  

 

(a)          During the respective periods hereinafter described in Paragraph
1(b) (the “Restriction Periods”), the Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Participant and shall be
subject to a risk of forfeiture, except as hereinafter provided.

 

(b)          The restrictions described above shall commence on the date of this
Agreement (the “Commencement Date”) and, except as provided in Paragraph 1(c) or
Paragraph 2, shall lapse with respect to one-third (33.3%) of the Shares on
(date), one-third (33.3%) of the Shares on (date) and with respect to the
remaining Shares on (date).

 

(c)          Shares will vest and the restrictions described above will lapse
upon the expiration of the applicable Restriction Period or, if earlier, upon a
Change of Control as defined in the Plan.

 

2.           Termination of Service. If the Participant has a Termination of
Employment (as defined on the Plan), all Shares which are then subject to the
restrictions imposed by Paragraph 1 shall be forfeited and returned to the
Company; provided, however, that if the Participant ceases employment by reason
of Retirement (as defined in the Plan) or involuntary termination, the
Compensation Committee (the “Compensation Committee”) of the Company’s Board of
Directors may waive in whole or in part any or all remaining restrictions.

 

 

3.

Issuance of Certificate(s).

 

(a)          Contemporaneously with the execution of this Agreement, the Company
is issuing to the Participant a Certificate evidencing the number of Shares
subject to this award, and the Participant has executed a stock power in blank
which, together with the Certificate, has been returned to the Company to be
held in safekeeping pursuant to the Plan.

 

(b)          As soon as practicable after the expiration or lapsing of the
respective Restriction Periods, the Company will issue to the Participant a
Certificate (without legend), evidencing the number of Shares that the
Participant is entitled to receive under this Agreement (less the number of
Shares, if any, withheld pursuant to Section 7(b) below) and with respect to
which the restrictions on transfer and risk of forfeiture have lapsed.

 

4.           Participant’s Rights. Except as otherwise provided herein, the
Participant shall have all the rights of a shareholder of the Company,
including, but not limited to, the right to vote all of the Shares and the right
to receive any cash dividends paid on all of the Shares. Any dividends payable
on Shares in Common Stock shall be subject to the same restrictions and
Restriction Periods as the underlying Shares on which the dividends were paid
and shall be deemed to be Shares for purposes of this Agreement.

 

5.           Forfeiture. Upon occurrence of an event which pursuant to the Plan
or this Agreement results in forfeiture of the Shares then subject to a
Restriction Period, the Company is authorized to cancel the Certificate
evidencing such Shares and return same to the Company.

 

6.           Acceptance of Award. By execution of this Agreement, the
Participant accepts the award, acknowledges receipt of a copy of the Plan (a
copy of which is attached as Annex I), and represents that the Participant is
familiar with the terms and provisions thereof and agrees to be bound thereby.
Participant further agrees to accept as binding, conclusive and final all
decisions or interpretations of the Compensation Committee with respect to any
questions arising under the Plan and this Agreement.

 

 

1

 



 

--------------------------------------------------------------------------------

 

 

 

7.

Taxes and Other Matters.

 

(a)          By execution of this Agreement, the Participant agrees to pay all
withholding and other taxes payable with respect to the Shares evidenced by this
Agreement, at such times and in such manner as the Company may request and to
comply with all Federal and State securities laws.

 

(b)          Participant may elect, subject to approval of the Company’s Board
of Directors or the Compensation Committee, to satisfy Participant's minimum tax
withholding requirements upon expiration or lapsing of a Restriction Period, in
whole or in part, by having the Company withhold Shares having a fair market
value equal to all or a portion of the amount so required to be withheld. The
value of the Shares to be withheld is to be based upon the same price of the
Shares that is utilized to determine the amount of withholding tax that the
Participant owes. All elections under this Section 7(b) shall be (i)
irrevocable, (ii) made in writing and signed by the Participant on the form
prescribed by the Company and (iii) submitted to the Board of Directors prior to
the November Board of Directors meeting that immediately precedes the date the
Restriction Period expires or the Shares otherwise become taxable.

 

8.           Other Condition. The award of Shares evidenced by this Agreement
shall be subject to delivery to the Company of an executed copy of this
Agreement, together with a stock power (in the form attached hereto), executed
in blank by Participant.

 

Dated this          

day of ___________________.

 

 

OGE ENERGY CORP.

 

 

 

 

BY: ________________________________

 

Chairman of the Board, President and

 

                          Chief Executive Officer

 

 

 

ACCEPTED AND AGREED TO this                

day of _____________________________.  

 

 

 

__________________________________

Participant

 

2